Citation Nr: 9932902	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  95-05 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right hearing loss. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.



FINDING OF FACT

A current right ear hearing loss disability has not been 
demonstrated.



CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for a right ear hearing loss has not been presented.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.385.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran asserts that his right ear hearing loss should be 
service connected.  The record reveals that prior to entry 
into active duty the veteran was completely deaf in the left 
ear.  His service medical records include an entrance 
examination performed in December 1967.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
of the right ear were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0

0







A March 1968 DA Form 8-274, Medical Condition-Physical 
Profile, reported that the veteran had neuro-sensory loss of 
the right ear secondary to acoustical trauma that was 
incurred in the line of duty, and the veteran was to be given 
no assignments involving habitual or frequent exposure to 
loud noises or firing of weapons.  

A May 1968 Clinical Record Consultation Sheet contains a 
report of slight loss in the right ear with SRT of 32 db with 
pure tone average of 23 db.  The examiner's recommendation 
was to continue the assignment limitations set out in March 
1968 and further noted that if the veteran was assigned to a 
combat area, he should not be in the field, and that he 
should not fire his weapon even for POR qualifications.  

On the authorized audiological evaluation in October 1969 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15

30







An October 1969 Clinical Record Consultation Sheet indicated 
the veteran was exposed to a large amount of noise throughout 
his service career.  The document reported that an audiogram 
showed speech averages of the right ear to be 15 db ISO, and 
at 4000 cps in the right ear 30 db ISO.  The examiner 
diagnosed hypacusis, neuro-sensory, mild, unilateral, 
secondary to acoustic trauma.  

In May 1993 the veteran filed a claim seeking service 
connection for right ear hearing loss.  In support of his 
claim he submitted copies of portions of his service medical 
records that reflect the previously-noted high frequency 
sensorineural hearing loss detected in his right ear during 
service, as well as records from a private medical doctor.  
He also submitted argument in which he pointed out that any 
loss of hearing in his right ear is much more debilitating 
when you only have one ear that functions to begin with.  The 
Regional Office (RO) denied the claim, and the veteran 
expressed written disagreement with that decision.  He was 
provided a Statement of the Case explaining the basis for the 
decision, and filed a substantive appeal.  At a March 1996 
hearing before the undersigned the veteran reaffirmed his 
earlier assertions that as a veteran who entered service with 
one deaf ear and one good ear, the impairment he sustained to 
that good ear should be service-connected, regardless of the 
fact that the measurable disability does not reach the level 
required by Department of Veterans Affairs (VA) regulations.  
He added that he currently has high frequency sensori-neural 
hearing loss.  In May 1996 the Board issued a decision 
remanding this matter to obtain records from Dr. F, and to 
obtain a VA audiological examination.  

Dr. F's records include a 1981 report of Audiometric 
Examination that reported pure tone thresholds, in decibels, 
as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

30







A 1984 record contained the following findings:  





HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5

20








Finally, a 1990 audiometric examination report from Dr. F 
reported pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10

20








The reported results of a VA audiological examination 
conducted in November 1996 were as follows with regard to 
pure tone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
20







Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  Based on a review of the 
audiogram, the otolaryngologist's diagnosis was normal 
hearing in the right ear.  In June 1999 the audiologist again 
reviewed the matter and noted that the veteran had temporary 
threshold shifts in service following acoustic trauma, and 
opined that the fluctuations the veteran experiences now were 
also documented in service and should be service-connected.  
Another examination was conducted in August 1999.  The 
examining physician opined that the audiogram shows a mild 
sensorineural hearing impairment in the upper level.  Speech 
discrimination was 100 percent.  The degree of hearing loss 
was 0 percent, as measured by the ANSI method.  Pure tone 
audiometry results were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
20
30







The examiner added that the veteran's high tone hearing loss 
and tinnitus were more likely than not related to service.  

The RO issued a Supplemental Statement of the Case explaining 
that, despite medical opinions that the current hearing loss 
was due to service, the claim remained denied because the 
veteran does not have hearing loss as that term is defined by 
VA regulations.  The veteran responded by reiterating his 
contention that his situation is not addressed by 38 C.F.R. 
§ 3.385, and asked that if there exists no other regulation 
that does address this situation, that such a regulation be 
adopted by the Secretary. 


Applicable Laws and Regulations

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural- 
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).  For the purposes of applying the laws 
administered by VA, the current version of the applicable 
regulation directs that impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000 or 4000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).  The Board notes that the version 
of the regulation in effect when the veteran initially filed 
his claim in 1993 varied slightly from the version currently 
in effect as the result of changes made in 1994, but that 
under either version of 38 C.F.R. § 3.385 the same thresholds 
are required to establish the presence of disability.  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Generally, for a claim to be well grounded, a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied sub nom. Epps v. 
West, 141 L.Ed. 2d 718, 118 S. Ct. 2348 (1998) (mem.).   


Analysis

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a bilateral 
hearing loss disability is not warranted under the law.  
Although the evidence shows the veteran has high frequency 
hearing loss now, that he had it in service, and that trained 
medical professionals have opined that his current hearing 
loss is the result of the acoustic trauma he sustained in 
service, the medical evidence does not establish that the 
right ear hearing loss that is present is of such a degree 
that it rises to the level of "disability" as that term is 
defined in 38 C.F.R. § 3.385.  That is, the audiological 
testing does not reveal an auditory threshold of 40 db or 
greater in any of the frequencies, nor is an auditory 
threshold of 26 db or greater detected in at least three of 
the frequencies.  Further, speech recognition scores not less 
than 94 percent have not been detected.  Accordingly, for VA 
purposes, the veteran does not have a hearing loss and the 
first step of the Caluza analysis is not met.  For this 
reason, the claim for service connection for right ear 
hearing loss is not well grounded.  38 U.S.C.A. § 5107.  

The Board has carefully considered the evidence, the 
applicable laws and regulations and judicial precedent, as 
well as the veteran's arguments.  The Board takes particular 
note of the veteran's assertion that if there is not one 
already, there should be a regulation that addresses 
disability that results when an individual with a nonservice-
connected deaf ear incurs hearing loss in the other ear 
during service that does not result in complete deafness in 
that other ear, but that does result in some hearing 
impairment.  VA is required to decide claims based on the 
applicable laws and regulations.  As set out above, the 
evidence reveals that although the veteran has some 
impairment of hearing in the right ear, the impairment does 
not meet the regulatory requirements of a service connectable 
disability, and clearly does not rise to the level of total 
deafness.  Accordingly, there is no legal basis in the law as 
it currently exists to support a conclusion that the veteran 
with an impairment in his only functioning ear that does not 
reach the minimum standards set out in 38 C.F.R. § 3.385 is 
nonetheless entitled to a grant of service connection if his 
other ear is totally deaf.  

The Board notes that at the time the agency of original 
jurisdiction developed and adjudicated this claim it did so 
as if the claim was well grounded, and addressed the merits 
of the claim.  As the Board has determined that the claim is 
not well grounded, it must determine whether this case should 
be remanded to the RO for further action.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  As the RO fully 
adjudicated the veteran's claim, and denied it on the merits 
because there was no evidence of a current disability for VA 
purposes, it is clear that the veteran has been afforded 
ample opportunity to present argument on his claim to the RO 
and to the Board, and that he has done so.  The record 
contains no evidence that the veteran has a disability under 
VA regulations, and the Board concludes that its review of 
the evidence and disposition of the claim as set out above at 
this time will not prejudice the veteran.   


ORDER

A well-grounded claim of entitlement to service connection 
for right ear hearing loss not having been presented, service 
connection is denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

